Citation Nr: 1737872	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  16-11 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Kuczynski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1948 to December 1949 and September 1950 to December 1951.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In March 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.

The Board notes that additional evidence has been received since the claim was last readjudicated by the RO in February 2016.  However, in August 2017, the Veteran's representative submitted a waiver of the RO's initial consideration of the evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's tinnitus did not manifest during service or within one year of separation and is not otherwise related to service.


CONCLUSION OF LAW

Tinnitus was not incurred in active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the RO provided the Veteran with notice in April 2015, prior to the initial decision in July 2015.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  

Moreover, the requirements with respect to the content of the notices were met in this case.  In the April 2015 letter, the RO notified the Veteran of the evidence necessary to substantiate the claim and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.  
In addition, the duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records and all identified, relevant, and available post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue being decided herein.  Indeed, during the March 2017 hearing, the undersigned Veterans Law Judge held the record open an additional 30 days in order to allow for the submission of records identified at the proceeding.  Thereafter, the Veteran and his representative submitted additional medical evidence.  

Moreover, as noted above, the Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2017.  The Veterans Law Judge clearly set forth the issue to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

The Veteran was also afforded VA examinations in June 2015 and April 2017 in connection with his tinnitus claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the resulting medical opinion from the June 2015 examination is adequate, as it is predicated on a review of the claims file and all pertinent evidence of record, including the Veteran's statements, as well as on previous examination findings.  The examiner also provided rationale for the opinion.  At the March 2017 hearing, the Veteran's representative alleged that previous medical examinations were inadequate, as the Veteran did not understand what was being asked of him in regards to whether he has tinnitus symptoms.  Nevertheless, following the hearing, the Veteran was afforded an additional examination in April 2017 at which time he again denied having tinnitus, despite discussing the disability at the hearing.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As organic diseases of the nervous system, including tinnitus, are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) and Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system where there is evidence of acoustic trauma).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system (including tinnitus), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for tinnitus. 

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of tinnitus.  The Board notes that neither tinnitus nor manifestations sufficient to identify the disease entity are shown during service.  The pertinent regulations require that manifestations are "noted" in the service records and that is not case in this instance.  Therefore, regardless of any potentially existing tinnitus, a chronic disease under 38 C.F.R. § 3.309(a), no notations of the disease or any characteristic manifestations of tinnitus were shown in the service records.  As such, service connection under 38 C.F.R. § 3.303(b) is not warranted, and tinnitus may not be presumed to have been incurred in service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.

Moreover, there is no evidence showing that the Veteran's tinnitus manifested within one year of his separation from service or that he had continuity of symptomatology since service.  In fact, despite reports of occasional tinnitus in July 2010 and January 2013 and periodic tinnitus in July 2010, the Veteran denied having tinnitus in an October 2006 VA treatment record and at an October 2010 VA examination (no current complaint of ringing in his ears).  As such, he was aware of tinnitus at some point prior to the March 2017 hearing, yet such evidence does not demonstrate continuity of symptomatology since service.  Therefore, the Board finds that tinnitus did not manifest in service or within one year thereafter.  

In addition to the lack of evidence showing that tinnitus manifested during active duty service or within close proximity thereto, the evidence of record does not relate a current disability of tinnitus to the Veteran's military service.  The Veteran has claimed entitlement to service connection for tinnitus due his military service, including noise exposure therein.  He is competent to report what he experienced in service as well as his current symptoms; however, the evidence does not show that he has current tinnitus that is related to his military service. 

During a June 2015 VA examination, the Veteran reported recurrent tinnitus in that he "hears a 'swishing sound' at night or at times during the day" which "he associates with his heart beat."  The Veteran informed the examiner that he has cardiovascular health issues and indicated that, when he has his heart "tested, it sounds like the sound in [his] ears."  The audiologist determined that the etiology of the Veteran's reported tinnitus was less likely than not a symptom associated with his hearing loss, as it correlates with his heart beat.

Private medical records dated in April 2017 reflect that the Veteran has significant hearing loss "and chronic tinnitus has been present for some time."  However, the treatment provider did not render any opinion regarding the etiology of the tinnitus.

At the March 2017 Board hearing, the Veteran testified that he began experiencing ringing in his ears when he was a "kid" and in the military due to his close proximity to cannons and howitzers during training.  He recalled that he could not hear for a couple of days afterwards and began experiencing tinnitus more severely as he grew older.  During the hearing, the Veteran's representative questioned whether VA audiologists had explained what ringing in the ears was during the examinations, and he stated that he did not completely understand when the audiologist asked about ringing in his ears.  The Veteran also indicated that, when he underwent prior testing with a VA doctor for hearing loss, he could not remember any questioning about ringing in the ears.  

The Veteran was provided another VA examination in April 2017 for both hearing loss and tinnitus.  However, despite the discussion at the March 2017 hearing, he did not report having recurrent tinnitus during this subsequent examination.  Therefore, the examiner did not provide any etiological opinion.

Based on the foregoing, there has been some reports of tinnitus since the Veteran filed his claim in April 2015, to specifically include during June 2015 VA examination, the March 2017 hearing, and private treatment in April 2017.   However, even assuming that he does not have a current disability, there is no medical evidence relating any current tinnitus to his military service.  Rather, the June 2015 VA examiner rendered a negative nexus opinion, and the Veteran later denied having tinnitus during the April 2017 VA examination.  The Veteran and his representative were advised during the March 2017 hearing of the evidence needed to substantiate the claim, including a nexus, yet such evidence was has not been submitted.

The Board has considered the statements of the Veteran and his representative regarding the etiology of tinnitus.  However, the Board finds that the VA examination reports to be more probative, as they were based on a review of the evidence, including the Veteran's own statements, and the examinations were performed by medical professionals with knowledge, training, and expertise, and the June 2015 VA examiner and supported his conclusion with rationale.   

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for tinnitus.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet App. 49, 53-56 (1990).  Therefore, the Board concludes that service connection for tinnitus is not warranted.


ORDER

Entitlement to service connection for tinnitus is denied.




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


